DETAILED ACTION
This office action follows a response filed on May 19, 2022.  Claims 1, 4, and 12 were amended.  Claims 1, 2, and 4-15 are pending.


Claim Objections
Claim 12 is objected to because of the following informalities:  It is unclear with what the Ziegler-Natta catalyst is combined.  


Double Patenting
Claims 1, 2, 4-6, 8-11, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15, 17, 20, and 23 of copending Application No. 16/624,614.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to an impact copolymer that is substantially the same as the polypropylene of instant claims.  Claimed impact copolymer comprises a homopolypropylene having a melt flow rate in range of 80 g/10 min to 160 g/10 min and contains a first homopolypropylene and a second homopolypropylene having different value of melt flow rate.  Claimed impact copolymer contains 2-30 wt % of a propylene -olefin copolymer that contains 30-50 wt % of -olefin derived units and exhibits an intrinsic viscosity in a range of 4 to 8 dL/g and a crystalline portion of 3 wt % or less.  The skilled artisan recognizes that recited crystalline property corresponds to a xylene insoluble fraction of 3 wt % or less, as recited in instant claims.    The impact copolymer exhibits a MFR of in a range of 40 g/10 min to 160 g/10 min.      
While copending claims do not recite flexural modulus of the homopolypropylene, one of ordinary skill in the art learns from the disclosure at page 25, that homopolypropylene has a weight average molecular weight in a range of 150,000 g/mole to 400,000 g/mole, z-average molecular weight of at least 1,100 g/mole, and flexural modulus of at least 1800 MPa.  Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The nonstatutory double patenting rejection of claims 1, 2, 4-11, and 14 as being unpatentable over claims 1-9, 13-15, and 18 of copending Application No. 16/624,614, set forth in paragraph 6 of the previous office action dated March 9, 2022, has been withdrawn.  Rejection based on amended claims is presented in paragraph 2, supra.
According to MPEP § 1490 [R-7](V)(D), for two applications are filed on the same day, the provisional obviousness-type double patenting rejection made in each of the applications should be maintained until Applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional obviousness-type double patenting rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications.  To date, Applicant has not shown claims to be patentably distinct and has not filed an appropriate terminal disclaimer.  Accordingly, the obviousness-type double patenting rejection has been maintained.

The nonstatutory double patenting rejection of claim 15 as being unpatentable over claim 19 of copending Application No. 16/624,614, set forth in paragraph7 of the previous office action dated March 9, 2022, has been withdrawn.  

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 28, 2022